                                                                         Case 2:18-bk-20151-ER            Doc 4220 Filed 03/06/20 Entered 03/06/20 10:18:02                    Desc
                                                                                                            Main Document Page 1 of 8


                                                                         1    Henry C. Kevane (CA Bar No. 125757)
                                                                              Shirley S. Cho (CA Bar No. 192616)
                                                                         2    PACHULSKI STANG ZIEHL & JONES LLP
                                                                              150 California Street, 15th Floor                                   FILED & ENTERED
                                                                         3    San Francisco, CA 94111
                                                                              Telephone: 415/277-6910
                                                                         4    Facsimile: 415/201-0760                                                    MAR 06 2020
                                                                              E-mail: hkevane@pszjlaw.com
                                                                         5            scho@pszjlaw.com
                                                                                                                                                    CLERK U.S. BANKRUPTCY COURT
                                                                              Samuel R. Maizel (CA Bar No. 189301)                                  Central District of California
                                                                         6    Tania M. Moyron (CA Bar No. 235736)                                   BY gonzalez DEPUTY CLERK

                                                                              DENTONS US LLP
                                                                         7    601 South Figueroa Street, Suite 2500
                                                                              Los Angeles, California 90017-5704                            CHANGES MADE BY COURT
                                                                         8    Telephone: 213/623-9300 / Facsimile: 213/623-9924
                                                                              Email: samuel.maizel@dentons.com
                                                                         9           tania.moyron@dentons.com
                                                                        10    Attorneys for Debtors and Debtors In Possession
                                                                        11                             UNITED STATES BANKRUPTCY COURT
P ACHULSKI S TAN G Z IE HL & J O NES LLP




                                                                                              CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION
                                                                        12
                                                                              In re:                                            Lead Case No. 2:18-bk-20151-ER
                                           LOS ANGELES, C ALIFO R NIA




                                                                        13
                                              ATTOR NE YS A T L AW




                                                                              VERITY HEALTH SYSTEM OF
                                                                              CALIFORNIA, INC., et al.,                         Jointly administered with:
                                                                        14                                                      Case No. 2:18-bk-20162-ER;
                                                                                     Debtors and Debtors In Possession.
                                                                                                                                Case No. 2:18-bk-20163-ER;
                                                                        15                                                      Case No. 2:18-bk-20164-ER;
                                                                               Affects All Debtors                             Case No. 2:18-bk-20165-ER;
                                                                        16                                                      Case No. 2:18-bk-20167-ER;
                                                                               Affects O’Connor Hospital                       Case No. 2:18-bk-20168-ER;
                                                                        17     Affects Saint Louise Regional Hospital          Case No. 2:18-bk-20169-ER;
                                                                               Affects St. Francis Medical Center              Case No. 2:18-bk-20171-ER;
                                                                        18     Affects St. Vincent Medical Center              Case No. 2:18-bk-20172-ER;
                                                                               Affects Seton Medical Center                    Case No. 2:18-bk-20173-ER;
                                                                        19     Affects O’Connor Hospital Foundation            Case No. 2:18-bk-20175-ER;
                                                                               Affects Saint Louise Regional Hospital          Case No. 2:18-bk-20176-ER;
                                                                        20      Foundation                                      Case No. 2:18-bk-20178-ER;
                                                                               Affects St. Francis Medical Center of           Case No. 2:18-bk-20179-ER;
                                                                        21      Lynwood Medical Foundation                      Case No. 2:18-bk-20180-ER;
                                                                               Affects St. Vincent Foundation                  Case No. 2:18-bk-20181-ER.
                                                                        22     Affects St. Vincent Dialysis Center, Inc.
                                                                               Affects Seton Medical Center Foundation         ORDER GRANTING DEBTORS’ THIRD OMNIBUS
                                                                        23     Affects Verity Business Services                MOTION TO REJECT, PURSUANT TO 11 U.S.C. §
                                                                               Affects Verity Medical Foundation               365(A), HOSPITAL SERVICES AND VENDOR
                                                                        24     Affects Verity Holdings, LLC                    AGREEMENTS WITH ST. VINCENT MEDICAL
                                                                               Affects DePaul Ventures, LLC                    CENTER
                                                                        25     Affects DePaul Ventures - San Jose
                                                                                Dialysis, LLC                                   [Related to Docket No. 4073]
                                                                        26     Affects DePaul Ventures-San Jose ASC,
                                                                                LLC                                             Date:     March 4, 2020
                                                                        27                                                      Time:     10:00 a.m.
                                                                                         Debtors and Debtors In Possession.     Place:    Courtroom 1568
                                                                        28                                                                255 E. Temple St., Los Angeles, CA 90012

                                                                             DOCS_LA:327575.3 89566/002
                                                                         Case 2:18-bk-20151-ER              Doc 4220 Filed 03/06/20 Entered 03/06/20 10:18:02                  Desc
                                                                                                              Main Document Page 2 of 8


                                                                         1             The Court having reviewed the Debtors’ Third Omnibus Motion to Reject, Pursuant To 11

                                                                         2   U.S.C. § 365(A), Hospital Services and Vendor Agreements with St. Vincent Medical Center filed on

                                                                         3   February 11, 2020 [Docket No. 4073] (the “Motion”),1 by Verity Health System of California, Inc.,

                                                                         4   and the above-referenced affiliated debtors and debtors in possession in the above-captioned chapter

                                                                         5   11 bankruptcy cases, seeking the entry of an order, pursuant to 11 U.S.C. § 365(a) rejecting certain

                                                                         6   vendor agreements with SVMC as set forth therein, and good cause appearing therefor,

                                                                         7             IT IS HEREBY ORDERED that:

                                                                         8             1.       The Motion is granted for the reasons set forth in the tentative ruling [Doc. No. 4209],

                                                                         9   which the Court adopts as its final ruling and which is incorporated herein by reference.

                                                                        10             2.       Each of the Agreements listed on Exhibit A attached to this Order (a “Rejected

                                                                        11   Agreement”) is deemed rejected pursuant to Section 365(a) of the Bankruptcy Code as of January
P ACHULSKI S TAN G Z IE HL & J O NES LLP




                                                                        12   31, 2020.
                                           LOS ANGELES, C ALIFO R NIA




                                                                        13             3.       The last day for the counterparty to a contract or lease to file a claim, if any, arising
                                              ATTOR NE YS A T L AW




                                                                        14   from the rejection of the applicable Rejected Agreement under Bankruptcy Rule 3002(c)(4) shall be

                                                                        15   May 1, 2020 (the “Rule 3002(c)(4) Claims Bar Date”). Debtors shall provide notice of the Rule

                                                                        16   3002(c)(4) Claims Bar Date by service of this Order so that it is actually received by counterparties

                                                                        17   no later than March 18, 2020. Debtors shall file a proof of service of such notice by no later than

                                                                        18   March 18, 2020.

                                                                        19             4.       Notwithstanding the possible applicability of Bankruptcy Rule 6006(d), this Order

                                                                        20   shall be effective immediately upon entry.

                                                                        21             5.       The Court shall retain jurisdiction over any dispute regarding enforcement or

                                                                        22   implementation of this Order.

                                                                        23

                                                                        24

                                                                        25

                                                                        26
                                                                        27

                                                                        28
                                                                             1
                                                                                 Capitalized terms not defined herein have the meaning set forth in the Stipulation.

                                                                             DOCS_LA:327575.3 89566/002
                                                                         Case 2:18-bk-20151-ER            Doc 4220 Filed 03/06/20 Entered 03/06/20 10:18:02   Desc
                                                                                                            Main Document Page 3 of 8


                                                                         1

                                                                         2

                                                                         3

                                                                         4                                                  ###

                                                                         5

                                                                         6

                                                                         7

                                                                         8

                                                                         9

                                                                        10

                                                                        11
P ACHULSKI S TAN G Z IE HL & J O NES LLP




                                                                        12
                                           LOS ANGELES, C ALIFO R NIA




                                                                        13
                                              ATTOR NE YS A T L AW




                                                                        14

                                                                        15

                                                                        16

                                                                        17

                                                                        18

                                                                        19

                                                                        20
                                                                        21

                                                                        22

                                                                        23

                                                                        24     Date: March 6, 2020

                                                                        25

                                                                        26
                                                                        27

                                                                        28


                                                                             DOCS_LA:327575.3 89566/002
Case 2:18-bk-20151-ER   Doc 4220 Filed 03/06/20 Entered 03/06/20 10:18:02   Desc
                          Main Document Page 4 of 8




                         EXHIBIT A
                   Case 2:18-bk-20151-ER                                                  Doc 4220 Filed 03/06/20 Entered 03/06/20 10:18:02                                                                                         Desc
                                                                                            Main Document Page 5 of 8

St. Vincent Medical Center
Other Plan Agreements (Managed Care and Fee‐For‐Service Agreements)

  Ref #              Debtor                            Contract Counterparty                Contract Date                       Contract Title                                                                Notice Party
                                                                                                                                                                  1100 South Alvarado Street., LLC dba Olympia Convalescent Hospital,
                                         1100 South Alvarado Street, LLC dba Olympia                                                                              1334 Ventura Blvd.,
   1        St. Vincent Medical Center                                                        1/1/2018      Managed Care Vendor Agreement
                                         Convalescent Hospital                                                                                                    Sherman Oaks, CA 91423
                                                                                                                                                                  Attn: Administrator
                                                                                                                                                                  S&F Management Company, LLC
                                         13000 Victory Boulevard, LLC dba Windsor                                                                                 9200 West Sunset Boulevard 7th Floor
    2       St. Vincent Medical Center                                                        9/1/2013      Managed Care Vendor Agreement
                                         Gardens Healthcare Center of the Valley                                                                                  West Hollywood, CA 90069
                                                                                                                                                                  Attention: Tanya Newton
                                                                                                                                                                  Cambridge Healthcare Services
                                         13400 Sherman Way LLC dba Valley Palms Care                                                                              6722 Orangethorpe Avenue, Suite 300
   3        St. Vincent Medical Center                                                        1/1/2018      Managed Care Vendor Agreement
                                         Center                                                                                                                   Buena Park, CA 90620
                                                                                                                                                                  Attn: CEO
                                                                                                                                                                  Absolut Home Health Care, Inc. dba ApexCare Home Health
                                         Absolute Home Health Care, Inc. dba ApexCare                                                                             20301 Ventura Blvd., Suite 351
    4       St. Vincent Medical Center                                                        1/1/2017      Managed Care Vendor Agreement
                                         Home Health                                                                                                              Woodland Hills, CA 91364
                                                                                                                                                                  Attn: Administrator
                                                                                                                                                                  Access Senior Health Care, Inc.
                                                                                                            Hospital Services Agreement Between Access Senior
    5       St. Vincent Medical Center   Access Senior Healthcare, Inc.                      12/1/2016                                                            5000 Airport Plaza Drive, Suite 150 Long Beach, CA 90815
                                                                                                            Healthcare, Inc. and St. Vincent Medical Center
                                                                                                                                                                  Attn: Dr. Mukesh Bhatia, President and C.E.O.
                                                                                                                                                                  Accredited Home Health
                                                                                                                                                                  5955 De Soto Ave., Suite 160
   6        St. Vincent Medical Center   Accredited Home Health                               1/1/2011      Managed Care Vendor Agreement
                                                                                                                                                                  Woodland Hills, CA 91367
                                                                                                                                                                  Attention: President
                                                                                                                                                                  Sarola Lucy Gomes Vice President
                                                                                                                                                                  Action Orthopedic Company
    7       St. Vincent Medical Center   Action Orthopedic Co., LLC                           6/1/2016      Managed Care Vendor Agreement
                                                                                                                                                                  637 Lucas Ave Suite 609
                                                                                                                                                                  Los Angeles, CA 90017
                                                                                                                                                                  Active Life, Inc.
                                                                                                                                                                  1577 E. Chevy Chase Drive, Suite 210
   8        St. Vincent Medical Center   Active Life, Inc.                                   2/15/2017      Managed Care Vendor Agreement
                                                                                                                                                                  Glendale, CA 91206
                                                                                                                                                                  Attn: Spencer Doty, President & CEO
                                                                                                                                                                  Aetna Health of California Inc.
    9       St. Vincent Medical Center   Aetna Health Managment, LLC                         4/10/2010      Hospital Services Agreement                           Regional Network Contracting & Operations F953
                                                                                                                                                                  2625 Shadelands Drive Walnut Creek, CA 94596
                                                                                                                                                                  AltaMed Senior BucnaCare Corporation
                                                                                                                                                                  2040 Camfield Avenue
   10       St. Vincent Medical Center   AltaMed Health Services Corporation                 8/15/2016      Hospital Services Agreement
                                                                                                                                                                  Los Angeles, CA 90040
                                                                                                                                                                  Attn: VP, Managed Care
                                                                                                                                                                  Ambulnz Health, LLC
                                                                                                                                                                  12527 Vanowen Street
   11       St. Vincent Medical Center   Ambulnz Health LLC                                   8/1/2016      Managed Care Vendor Agreement
                                                                                                                                                                  North Hollywood, CA 91605
                                                                                                                                                                  Attn: CEO
                                                                                                                                                                  Ambuserve Ambulance Services
                                                                                                                                                                  15105 South Broadway
   12       St. Vincent Medical Center   Ambuserve, Inc.                                      1/1/2011      Managed Care Vendor Agreement
                                                                                                                                                                  Gardena, CA 90248
                                                                                                                                                                  Attention: President
                                                                                                                                                                  America's Choice Provider Network, Inc.
                                         America's Choice Provider Network, Inc. dba
   13       St. Vincent Medical Center                                                       8/27/2013      Participating Provider Agreement                      303 A Street, Suite 401
                                         ACPN
                                                                                                                                                                  San Diego, CA 92101
                                                                                                                                                                  Superior Choice Medical Group, Inc.
                                         Angel Medical Group, Inc. dba Superior Choice                                                                            c/o HealthSmart MSO, Inc P.O. Box 7110
   14       St. Vincent Medical Center                                                       10/1/2008      Hospital Ancillary Services Agreement
                                         Medical Group                                                                                                            Newport Beach, CA 92658‐7110
                                                                                                                                                                  Attention: President
                                                                                                                                                                  AppleCare Medical Group, Inc.
                                                                                                                                                                  6131 Orangethorpe Ave., Suite
   15       St. Vincent Medical Center   Applecare Medical Group, Inc.                        4/1/2007      Managed Care Vendor Agreement
                                                                                                                                                                  280 Buena Park, CA 90620
                                                                                                                                                                  Attention: CEO
                                                                                                                                                                  Avalon Villa Care Center
                                                                                                                                                                  12029 Avalon Blvd.
   16       St. Vincent Medical Center   Avalon Villa Health Care, LLC                        8/1/2016      Managed Care Vendor Agreement
                                                                                                                                                                  Los Angeles, CA 90061
                                                                                                                                                                  Attn: Director of Contracting
                                                                                                                                                                  Biomed California, Inc., dba Soleo Health
                                                                                                                                                                  721 S. Glasgow Avenue, Suite C
   17       St. Vincent Medical Center   Biomed California, dba Soleo Health                 10/1/2017      Managed Care Vendor Agreement
                                                                                                                                                                  Inglewood, CA 90301‐3016
                                                                                                                                                                  Attn: Administrator
                                                                                                                                                                  11050 Olson Drive, Suite 110
   18       St. Vincent Medical Center   Blue Cross of California dba Anthem Blue Cross       1/1/2012      Anthem Blue Cross Facility Agreement
                                                                                                                                                                  Rancho Cordova, CA 95670
                                                                                                                                                                  Bright Sky Home Health Care, Inc.
                                                                                                                                                                  414 Tennessee Street, Suite E
   19       St. Vincent Medical Center   Bright Sky Home Health Care, Inc.                   12/1/2017      Managed Care Vendor Agreement
                                                                                                                                                                  Redlands, CA 92373
                                                                                                                                                                  Attn: Eleanor I. Posner, CEO
                                                                                                                                                                  Care 1st Health Plan
                                                                                                            Hospital Services Agreement Between Care 1st Health   601 Polrcro Grande Drive
   20       St. Vincent Medical Center   Care 1st Health Plan                                 1/1/2013
                                                                                                            Plan and St. Vincent Medical Center                   Monterey Park, CA 91755
                                                                                                                                                                  Attn: Director, Provider Network Operations
                                                                                                                                                                  CareNet Health System
                                                                                                                                                                  3176 Pullman St, Suite 101
   21       St. Vincent Medical Center   CareNet Health System, Inc.                          1/1/2011      Managed Care Vendor Agreement
                                                                                                                                                                  Costa Mesa, CA 92626
                                                                                                                                                                  Attention: President
                                                                                                                                                                  Central Health MSO, Inc,
                                                                                                                                                                  1540 Bridgegate Drive
   22       St. Vincent Medical Center   Central Health MSO, Inc.                             5/1/2017      Management Services Agreement
                                                                                                                                                                  Diamond Bar, CA 91765
                                                                                                                                                                  Attention: President
                                                                                                                                                                  Central Health Plan of California
                                                                                                                                                                  1540 Bridgegate Dr.
   23       St. Vincent Medical Center   Central Health Plan of California                    5/1/2016      Hospital Services Agreement
                                                                                                                                                                  Diamond Bar, CA 91765
                                                                                                                                                                  Attention: Chief Executive Officer
                                                                                                                                                                  Choice Home Medical Supplies, Inc.
                                                                                                                                                                  800 E. Wardlow Road, Suite A
   24       St. Vincent Medical Center   Choice Home Medical Supplies Inc.                   6/15/2017      Managed Care Vendor Agreement
                                                                                                                                                                  Long Beach, CA 90807
                                                                                                                                                                  Attn: Charles Ume, CEO
                                                                                                                                                                  College Health Enterprises/College Hospitals, Inc., CHCM, Inc., CHLB, LLC.
                                                                                                                                                                  11627 Telegraph Road, Suite 200
   25       St. Vincent Medical Center   College Hospital, Inc. CHCM, Inc., CHLB, LLC         1/1/2017      Managed Care Vendor Agreement
                                                                                                                                                                  Santa Fe Springs, CA 90670
                                                                                                                                                                  Attn: VP, Government Operations & Managed Care
                   Case 2:18-bk-20151-ER                                                    Doc 4220 Filed 03/06/20 Entered 03/06/20 10:18:02                                                                                       Desc
                                                                                              Main Document Page 6 of 8

St. Vincent Medical Center
Other Plan Agreements (Managed Care and Fee‐For‐Service Agreements)

  Ref #              Debtor                            Contract Counterparty                  Contract Date                       Contract Title                                                              Notice Party
                                                                                                                                                                    Apria Healthcare, Inc.
                                                                                                                                                                    26220 Enterprise Court Lake Forest, CA 92630
                                                                                                                                                                    Attn: General Counsel
                                         Coram Healthcare Corporation of Southern
   26       St. Vincent Medical Center   California, Coram Alternate Site Services, Inc.,       1/1/2011      Managed Care Vendor Agreement
                                                                                                                                                                    Coram Specialty Infusion Services
                                         Ken Home Health Resources, and CoramRx, LLC
                                                                                                                                                                    555 17th Street, Suite 1500
                                                                                                                                                                    Denver, CO 80202
                                                                                                                                                                    Attn: Associate General Counsel
                                                                                                                                                                    Crystal Home Health Care Services, Inc.
                                                                                                                                                                    3939 Atlantic Avenue Suite 202
   27       St. Vincent Medical Center   Crystal Home Health Care Services, Inc.               12/1/2016      Managed Care Vendor Agreement
                                                                                                                                                                    Long Beach, CA 90807
                                                                                                                                                                    Attn: Administrator
                                                                                                                                                                    Culver West Health Center
                                                                                                                                                                    4035 Grand View Blvd.
   28       St. Vincent Medical Center   Culver West Health Center, LLC                         8/1/2016      Managed Care Vendor Agreement
                                                                                                                                                                    Los Angeles, CA 90066
                                                                                                                                                                    Attn: Director of Contracting
                                                                                                                                                                    VP of Payor Contracting
   29       St. Vincent Medical Center   DaVita Inc.                                            1/1/2012      Dialysis Managed Care Vendor Agreement                Da Vita, Inc.
                                                                                                                                                                    21250 Hawthorne Blvd, #800 Torrance, CA 90503
                                                                                                                                                                    Del Amo Gardens Convalescent Center
                                                                                                                                                                    22419 Kent Avenue
   30       St. Vincent Medical Center   Del Amo Gardens Convalescent                           9/1/2017      Managed Care Vendor Agreement
                                                                                                                                                                    Torrance, CA 90505
                                                                                                                                                                    Attn: Administrator
                                                                                                                                                                    Lifeline Ambulance
   31       St. Vincent Medical Center   East West Proto, Inc. dba Lifeline Ambulance           8/1/2014      Managed Care Vendor Agreement                         1120 S. Maple Avenue
                                                                                                                                                                    Montebello, CA 90640
                                                                                                                                                                    Excellent In‐Home Care
                                                                                                                                                                    16601 Ventura Blvd., Suite 506
   32       St. Vincent Medical Center   Excellent In‐Home Care, Inc.                           1/1/2011      Managed Care Vendor Agreement
                                                                                                                                                                    Encino, CA 91436
                                                                                                                                                                    Attention: Administrator
                                                                                                                                                                    Five Star Home Hospice
                                                                                                                                                                    1028 N. Lake Avenue Suite 106
   33       St. Vincent Medical Center   Five Star Home Hospice, Inc.                           2/1/2017      Managed Care Vendor Agreement
                                                                                                                                                                    Pasadena, CA 91104
                                                                                                                                                                    Attn: Mark Jaratanian
                                                                                                                                                                    Kingsley Manor
                                         Front Porch Communities and Services dba                                                                                   1055 N. Kingsley Drive
   34       St. Vincent Medical Center                                                          3/1/2014      Managed Care Vendor Agreement
                                         Kingsley Manor Care Center                                                                                                 Los Angeles, CA 90029
                                                                                                                                                                    Attn.: Mary Perez, Executive Director
                                                                                                                                                                    Garden Crest Convalescent Hospital, Inc.
                                                                                                                                                                    909 Lucile Avenue
   35       St. Vincent Medical Center   Garden Crest Convalescent Hospital, Inc.               5/1/2018      Managed Care Vendor Agreement
                                                                                                                                                                    Los Angeles, CA 90026
                                                                                                                                                                    Attn: Administrator
                                                                                                                                                                    Gardena Convalescent Center
                                                                                                                                                                    14819 S. Vermont Avenue
   36       St. Vincent Medical Center   Gardena Convalescent Center                            9/1/2017      Managed Care Vendor Agreement
                                                                                                                                                                    Gardena, CA 90247
                                                                                                                                                                    Attn: Administrator
   37       St. Vincent Medical Center   Genesis HealthCare, Inc.                               2/2/2015      Managed Care Vendor Agreement Amendment (#2)          Not Specified
                                                                                                                                                                    Graceful Palms Hospice and Palliative Care Corp.
   38       St. Vincent Medical Center   Graceful Palms Hospice and Palliative Care Corp.       2/1/2018      Managed Care Vendor Agreement                         40015 Sierra Highway Suite B280
                                                                                                                                                                    Palmdale, CA 93550
                                                                                                                                                                    Hancock Park Surgery Center, LLC
                                                                                                                                                                    321 N. Larchmont Blvd., #101
   39       St. Vincent Medical Center   Hancock Park Surgery Center, LLC                       2/1/2017      Managed Care Vendor Agreement
                                                                                                                                                                    Los Angeles, CA 90004
                                                                                                                                                                    Office Manager
                                                                                                                                                                    Hanger Prosthetics & Oithotics Inc.
                                                                                                                                                                    4155 E. La Palma Ave. B400
   40       St. Vincent Medical Center   Hanger Prosthetics & Orthotics, Inc.                  11/1/2010      Managed Care Vendor Agreement
                                                                                                                                                                    Anaheim, CA 92807
                                                                                                                                                                    Attention: Contracts Department
                                                                                                                                                                    Sarah Castillo, Finance and Contracts Manager 2
   41       St. Vincent Medical Center   Haven Healthcare                                       6/1/2016      Managed Care Vendor Agreement                         895 Temple Avenue
                                                                                                                                                                    Signal Hill, CA 90755
                                                                                                                                                                    Hidden Hills Hospice and Palliative Care, EEC dba Caremax Hospice
                                         Hidden Hills Hospice and Palliative Care, LLC dba                                                                          1100 E. Broadway Suite 304
   42       St. Vincent Medical Center                                                          2/1/2018      Managed Care Vendor Agreement
                                         Caremax Hospice                                                                                                            Glendale, CA 91205
                                                                                                                                                                    Attn: Administrator
                                                                                                              Medicare Advantage Hospital Service Agreement         Citizens Choice HealthPlan
                                         Honored Citizens Choice Health Plan dba                              Between Honored Citizens Choice Health Plan dba       Attention: President & CEO
   43       St. Vincent Medical Center                                                          9/1/2012
                                         Citizens Choice Health Plan                                          Citizens Choice Health Plan and St. Vincent Medical   17315 Studebaker Road, Ste 200
                                                                                                              Center                                                Cerritos, CA 90703
                                                                                                                                                                    Humana Inc.
                                                                                                                                                                    970 W. 190th Street, #810
   44       St. Vincent Medical Center   Humana Health Plan, Inc.                              10/15/2013     Hospital Participation Agreement
                                                                                                                                                                    Torrance, CA 90502
                                                                                                                                                                    Attn: Vice President Network Management
                                                                                                                                                                    IV League Pharmacy
                                                                                                                                                                    6076 Bristol Parkway, Suite 104
   45       St. Vincent Medical Center   IV League Pharmacy                                     1/1/2011      Managed Care Vendor Agreement
                                                                                                                                                                    Culver City, CA 90230
                                                                                                                                                                    Attention: President
                                                                                                                                                                    J and S Home Health Services, Inc.
                                                                                                                                                                    2525 E. Colorado Blvd., Suite 108
   46       St. Vincent Medical Center   J and S Home Health Services, Inc.                     2/1/2018      Managed Care Vendor Agreement
                                                                                                                                                                    Pasadena, CA 91107
                                                                                                                                                                    Attn: Administrator
                                                                                                                                                                    KAISER FOUNDATION HOSPITALS
   47       St. Vincent Medical Center   Kaiser Foundation Hospitals                            5/1/2017      Health Care Services Agreement                        393 East Walnut Street
                                                                                                                                                                    Pasadena California 9188
                                                                                                                                                                    Cambridge Healthcare Services
                                                                                                                                                                    6722 Orangethorpe Avenue, Suite 300
   48       St. Vincent Medical Center   KF Sunray LLC, dba Sunray Healthcare Center            1/1/2018      Managed Care Vendor Agreement
                                                                                                                                                                    Buena Park, CA 90620
                                                                                                                                                                    Attn: CEO
                                                                                                                                                                    KSM Healthcare, Inc. dba Dreier's Nursing Care Center
                                         KSM Healthcare Inc., Dreier's Nursing Care                                                                                 1400 W. Glenoaks Blvd.
   49       St. Vincent Medical Center                                                         12/1/2017      Managed Care Vendor Agreement
                                         Center                                                                                                                     Glendale, CA 91201
                                                                                                                                                                    Attn: Administrator
                                                                                                                                                                    Elliot Zemel, Administrator
   50       St. Vincent Medical Center   Lakeview Terrace Skilled Nursing Facility              3/1/2016      Managed Care Vendor Agreement                         801 S. Lake St.
                                                                                                                                                                    Los Angeles, CA 90057
                                                                                                                                                                    Lavanda Home Health Care Agency, Inc.
                                                                                                                                                                    3033 N. Avon Street, Suite A
   51       St. Vincent Medical Center   Lavanda Home Health Care Agency, Inc.                  2/1/2017      Managed Care Vendor Agreement
                                                                                                                                                                    Burbank, CA 91504
                                                                                                                                                                    Attn: Administrator
                   Case 2:18-bk-20151-ER                                                 Doc 4220 Filed 03/06/20 Entered 03/06/20 10:18:02                                                                                 Desc
                                                                                           Main Document Page 7 of 8

St. Vincent Medical Center
Other Plan Agreements (Managed Care and Fee‐For‐Service Agreements)

  Ref #              Debtor                           Contract Counterparty                Contract Date                        Contract Title                                                        Notice Party
                                                                                                                                                               Kevin Snustead
   52       St. Vincent Medical Center   Le Meilleur Health Care Services                    5/1/2016      Managed Care Vendor Agreement                       316 W. Carson St, Suite
                                                                                                                                                               203 Carson, CA 90745
                                                                                                                                                               Long Beach Memorial Medical Center
                                                                                                                                                               2801 Atlantic Avenue, Suite 228
   53       St. Vincent Medical Center   Long Beach Memorial Medical Center                  5/1/2000      Managed Care Vendor Agreement
                                                                                                                                                               Long Beach, CA 90806
                                                                                                                                                               Attention: Vice President, Managed Health Care
                                                                                                                                                               Yudi Schmukler, Administrator
   54       St. Vincent Medical Center   Managed Care Vendor Agreement                       3/1/2016      Managed Care Vendor Agreement                       2312 West 8th Street
                                                                                                                                                               Los Angeles, CA 90057‐3906
                                                                                                                                                               US Skilled Serve
                                                                                                                                                               4115 E. Broadway
   55       St. Vincent Medical Center   Managed Care Vendor Agreement                       8/1/2018      Managed Care Vendor Agreement
                                                                                                                                                               Long Beach, CA 90803
                                                                                                                                                               Attn: Contracts Manager
                                                                                                                                                               Maple Healthcare Center
   56       St. Vincent Medical Center   Maple Healthcare Center                            11/15/2016     Managed Care Vendor Agreement                       2526 Maple Avenue Los Angeles, CA 90011‐1430
                                                                                                                                                               Attn: Administrator
                                                                                                                                                               Miracle Home Health Care Inc.
                                                                                                                                                               6399 Wilshire Blvd. Suite 810
   57       St. Vincent Medical Center   Miracle Home Health Care, Inc.                     8/15/2016      Managed Care Vendor Agreement
                                                                                                                                                               Los Angeles, CA 90048
                                                                                                                                                               Attn: Felix DeGuzman
                                                                                                                                                               Mission Home Health Services, Inc.
   58       St. Vincent Medical Center   Mission Home Health Services, Inc.                  6/1/2017      Managed Care Vendor Agreement                       505 S. Virgil Avenue, Suite
                                                                                                                                                               305 Los Angeles, CA 90020
                                                                                                                                                               Molina Healthcare of California
                                                                                                           Molina Healthcare of California Hospital Services
   59       St. Vincent Medical Center   Molina Healthcare of California                     4/1/2015                                                          200 Oceangate, Suite 100
                                                                                                           Agreement
                                                                                                                                                               Long Beach, CA 90802
                                                                                                                                                               North Coast Medical Supply, Inc. dba Advanced Diabetes Supply
                                         North Coast Medical Supply dba Advanced                                                                               P.O. Box 9041
   60       St. Vincent Medical Center                                                       3/1/2017      Managed Care Vendor Agreement
                                         Diabetes Supply                                                                                                       Carlsbad, CA 92018
                                                                                                                                                               Attn: Tim Cady, President
                                                                                                                                                               Norwalk Meadows Nursing Center
                                                                                                                                                               10625 Leffingwell Road
   61       St. Vincent Medical Center   Norwalk Meadows Nursing Center                     9/15/2016      Managed Care Vendor Agreement
                                                                                                                                                               Norwalk, CA 90650
                                                                                                                                                               Attn: Carlos Munoz, Administrator
                                                                                                                                                               Orthpaedic Institute for Children Ambulatory Surgery Center
                                         Orthopaedic Institute for Children Ambulatory                                                                         403 West Adams Blvd.
   62       St. Vincent Medical Center                                                       7/1/2018      Managed Care Vendor Agreement
                                         Surgery Center, LLC                                                                                                   Los Angeles CA 90007
                                                                                                                                                               Attn: Administrator: Natalie Bayoud
                                                                                                                                                               Pacific Haven Subacute & Healthcare Center
   63       St. Vincent Medical Center   Pacific Haven Subacute & Healthcare Center         12/1/2017      Managed Care Vendor Agreement                       12072 Trask Avenue Garden Grove, CA 92843
                                                                                                                                                               Attn: Administrator
                                                                                                                                                               Panorama Meadows Nursing Center
                                                                                                                                                               14857 Roscoe Blvd.
   64       St. Vincent Medical Center   Panorama Meadows Nursing Center                    9/15/2016      Managed Care Vendor Agreement
                                                                                                                                                               Panorama City, CA 91402
                                                                                                                                                               Attn: Meir Graff, Administrator
                                                                                                                                                               Paramount Meadows Nursing Center 7039 Alondra Blvd.
   65       St. Vincent Medical Center   Paramount Meadows Nursing Center                   9/15/2016      Managed Care Vendor Agreement                       Paramount, CA 90723
                                                                                                                                                               Attn: Glenn Padama, Administrator
                                                                                                                                                               Pasadena Meadows Nursing Center
                                                                                                                                                               150 Bellefontaine Street
   66       St. Vincent Medical Center   Pasadena Meadows Nursing Center                    9/15/2016      Managed Care Vendor Agreement
                                                                                                                                                               Pasadena, CA 91105
                                                                                                                                                               Attn: John Black, Administrator
                                                                                                                                                               Premier Infusion Care
                                                                                                                                                               19500 Normandie Avenue
   67       St. Vincent Medical Center   Premier Infusion Care                               9/1/2015      Managed Care Vendor Agreement
                                                                                                                                                               Torrance, CA 90502
                                                                                                                                                               Attention: Elizabeth Schmidt
                                                                                                                                                               ProHealth Home Care Services, Inc.
   68       St. Vincent Medical Center   ProHealth Home Care Services, Inc.                 11/1/2018      Managed Care Vendor Agreement                       4221 Wilshire Blvd., #275
                                                                                                                                                               Los Angeles, CA 90010
                                                                                                                                                               Riviera Healthcare Center
                                                                                                                                                               8203 Telegraph Road
   69       St. Vincent Medical Center   Riviera HealthCare Center                           8/1/2016      Managed Care Vendor Agreement
                                                                                                                                                               Pico Rivera, CA 90660
                                                                                                                                                               Attn: Director of Contracting
                                                                                                                                                               Royal Majesty Home Care, Inc.
                                                                                                                                                               3939 Atlantic Ave., Suite 209
   70       St. Vincent Medical Center   Royal Majesty Home Care, Inc.                       1/1/2011      Managed Care Vendor Agreement
                                                                                                                                                               Long Beach, CA 90807
                                                                                                                                                               Attention: Rommel Alcantara, Administrator
                                                                                                                                                               AHMC Healthcare Inc.
                                                                                                                                                               55 S. Raymond Avenue, Suite 105
                                                                                                                                                               Alhambra, CA 91801
                                         San Gabriel Valley Medical Center, LP dba San
   71       St. Vincent Medical Center                                                       4/1/2015      Managed Care Vendor Agreement                       Attn: Linda Marsh Sr. Executive Vice President
                                         Gabriel Valley Medical Center
                                                                                                                                                               Copy to:
                                                                                                                                                               AHMC Healthcare, Inc.
                                                                                                                                                               100 N. Stoneman Avenue Alhambra, CA 91801 Attn: Director of Managed Care
                                                                                                                                                               Skilled Health Care, LLC
                                                                                                                                                               15233 Ventura Blvd., Suite 304
   72       St. Vincent Medical Center   Skilled Health Care, LLC                            5/1/2011      Managed Care Vendor Agreement
                                                                                                                                                               Sherman Oaks, CA 91403
                                                                                                                                                               Attention: Ted Chigaros, VP‐Bus Dev & Managed Care
                                                                                                                                                               Solartricity Inc. dba Zoom Medical Transportation
                                         Solartricity, Inc. dba Zoom Medical                                                                                   12801 Corlett Ave.
   73       St. Vincent Medical Center                                                       6/1/2017      Managed Care Vendor Agreement
                                         Transportation                                                                                                        Los Angeles, CA 90059‐3434
                                                                                                                                                               Attn: Jesse Lucas, CEO
                                                                                                                                                               President St. Francis Medical Center
                                                                                                           Hospital Services Agreement between St. Francis
   74       St. Vincent Medical Center   St. Francis Medical Center                         10/1/2011                                                          3630 E. Imperial Hwy
                                                                                                           Medical Center and St. Vincent Medical Center
                                                                                                                                                               Lynwood, CA 90262
                                                                                                                                                               Super Care
                                                                                                                                                               16017 Valley Blvd.
   75       St. Vincent Medical Center   SuperCare, Inc.                                    12/1/2010      Managed Care Vendor Agreement
                                                                                                                                                               City of Industry, CA 91744
                                                                                                                                                               Wendy Canizal ‐ Contracts Specialist
                                                                                                                                                               Town & Country Manor
   76       St. Vincent Medical Center   Town & Country Manor                               6/15/2017      Managed Care Vendor Agreement                       555 East Memory Lane
                                                                                                                                                               Santa Ana, CA 92706
                                                                                                                                                               True Care Hospice, Inc.
                                                                                                                                                               7355 Topanga Canyon Blvd #200
   77       St. Vincent Medical Center   True Care Hospice, Inc.                             2/1/2017      Managed Care Vendor Agreement
                                                                                                                                                               Canoga Park, CA 91303
                                                                                                                                                               Attn: Administrator
                                                                                                                                                               Unicare Pharmacy Inc., dba MedicoRx Specialty
                                                                                                                                                               7039 Valjean Avenue
   78       St. Vincent Medical Center   Unique Pharmacy Inc., dba MedicoRX Specialty       11/1/2018      Managed Care Vendor Agreement
                                                                                                                                                               Van Nuys, CA 91406
                                                                                                                                                               Attn: CEO
                   Case 2:18-bk-20151-ER                                                Doc 4220 Filed 03/06/20 Entered 03/06/20 10:18:02                                                                                    Desc
                                                                                          Main Document Page 8 of 8

St. Vincent Medical Center
Other Plan Agreements (Managed Care and Fee‐For‐Service Agreements)

  Ref #              Debtor                           Contract Counterparty               Contract Date                        Contract Title                                                                 Notice Party
   79       St. Vincent Medical Center   United Labor Health Plan                          7/17/2017      Memorandum of Understanding                              Not Specified
                                                                                                                                                                   Vitality Health Plan
                                                                                                          Hospital Services Agreement (Fee for Service)
                                                                                                                                                                   18000 Studebaker Road, Suite 700
   80       St. Vincent Medical Center   Vitality Health Plan of California, Inc.           1/1/2019      betweeen Vitality Health Plan of California and Verity
                                                                                                                                                                   Cerritos, CA 90703
                                                                                                          Health System of California
                                                                                                                                                                   Attention: President
                                                                                                                                                                   Western Drug Medical Supply
                                                                                                                                                                   3661 San Fernando Rd.
   81       St. Vincent Medical Center   Western Drug Medical Supply                        4/1/2011      Managed Care Vendor Agreement
                                                                                                                                                                   Glendale, CA 91204
                                                                                                                                                                   Attention: President
                                                                                                                                                                   S&F Management Company, LLC
                                         Windsor Cheviot Hills, LLC dba Windsor Care                                                                               9200 West Sunset Boulevard 7th Floor
   82       St. Vincent Medical Center                                                      9/1/2013      Managed Care Vendor Agreement
                                         Center of Cheviot Hills                                                                                                   West Hollywood, CA 90069
                                                                                                                                                                   Attention: Tanya Newton
                                                                                                                                                                   Windsor Gardens Care Center of Fullerton
                                                                                                                                                                   245 East Wilshire Avenue
   83       St. Vincent Medical Center   Windsor Gardens Care Center of Fullerton           9/1/2018      Managed Care Vendor Agreement
                                                                                                                                                                   Fullerton, CA 92823
                                                                                                                                                                   Attn: Administrator
                                                                                                                                                                   Windsor Gardens Convalescent Center of Hawthorne
                                         Windsor Gardens Convalescent Center of                                                                                    13922 Cerise Avenue
   84       St. Vincent Medical Center                                                      9/1/2018      Managed Care Vendor Agreement
                                         Hawthorne                                                                                                                 Hawthorne, CA 90250
                                                                                                                                                                   Attn: Administrator
                                                                                                                                                                   Windsor Convalescent Center of North Long Beach
                                         Windsor Gardens Convalescent Center of North                                                                              260 East Market Street
   85       St. Vincent Medical Center                                                      9/1/2018      Managed Care Vendor Agreement
                                         Long Beach                                                                                                                Long Beach, CA 90805
                                                                                                                                                                   Attn: Administrator
                                                                                                                                                                   Windsor Gardens Convalescent Hospital of Los Angeles
                                         Windsor Gardens Convalescent Hospital of Los                                                                              915 Crenshaw Blvd.
   86       St. Vincent Medical Center                                                      9/1/2018      Managed Care Vendor Agreement
                                         Angeles                                                                                                                   Los Angeles, CA 90019
                                                                                                                                                                   Attn: Administrator
                                                                                                                                                                   Windsor Terrace Healthcare, LLC
                                                                                                                                                                   7747 Sepulveda Blvd.,
   87       St. Vincent Medical Center   Windsor Terrace Healthcare Center, LLC             9/1/2018      Managed Care Vendor Agreement
                                                                                                                                                                   Van Nuys, CA 91405
                                                                                                                                                                   Attn: Administrator
                                                                                                                                                                   Windsor Twin Palms Care Center of Artesia
                                         Windsor Twin Palms Healthcare Center, LLC dba
   88       St. Vincent Medical Center                                                      9/1/2018      Managed Care Vendor Agreement                            11900 East Artesia Blvd.
                                         Windsor Care Center of Artesia
                                                                                                                                                                   Artesia, CA 90701
